Citation Nr: 0720043	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945, and from January 1946 to December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The rating decision assigned a 10 
percent evaluation for the veteran's service-connected 
bilateral hearing loss.  

In December 2006 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.  In February 2007, the undersigned granted the 
veteran's motion to advance the case on the Board's docket 
(AOD).


FINDING OF FACT

The veteran's right ear hearing acuity is currently no worse 
than Level II; and his left ear hearing acuity is no worse 
than level III; an "exceptional pattern" of hearing 
impairment is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran by letter in April 2005 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, of the need to 
submit all pertinent evidence in his possession, and notice 
of what part of the evidence VA will attempt to obtain.  VA 
has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA has also provided adequate notice of how disability 
ratings and effective dates are assigned (see letter dated in 
March 2006).  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Laws and Regulations/Factual Background/Analysis

A November 1963 VA outpatient treatment note includes a 
diagnosis of bilateral nerve type hearing loss.  

A July 1966 VA audiometric report notes a finding of 
bilateral high frequency hearing loss.  

Service connection for defective hearing was granted by the 
RO in July 1966.  A noncompensable evaluation was assigned; 
the veteran did not thereafter perfect a timely appeal.  

The veteran reopened his claim in October 2004.  See VA Form 
21-4138.  


On VA audiological evaluation in December 2004, the veteran 
complained of decreasing bilateral auditory acuity, 
particularly with talking on the telephone.  Audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
45
80
90
LEFT
35
55
75
90

The average puretone thresholds were 59 decibels in the right 
ear and 64 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 80 percent for both ears.  
Right ear moderate to profound sensorineural hearing loss and 
left ear mild to profound sensorineural hearing loss was 
diagnosed.  

At the December 2006 Travel Board hearing, the appellant 
indicated that his bilateral hearing loss was more severe 
than currently reflected by the assigned 10 percent rating.  
See page two of hearing transcript (transcript).  He 
contended he had trouble hearing on the telephone and while 
driving.  See page three of transcript.  

On VA audiological evaluation in April 2007 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
50
80
95
LEFT
25
60
70
80

The average puretone thresholds were 61 decibels in the right 
ear and 58 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 92 percent in 
the right ear and 88 percent in the left ear.  Bilateral 
sensorineural hearing loss was diagnosed.  


Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed against the objective medical evidence and the 
pertinent rating criteria.  

On the most recent VA audiometry, in April 2007, the average 
puretone threshold for the veteran's right ear was 61 
decibels, and speech discrimination was 92 percent.  Under 
38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as Level II.  The left ear average puretone 
threshold was 58 decibels, with 88 percent speech 
discrimination, resulting in Level III hearing.  Under 
38 C.F.R. § 4.85, Table VII where there is Level II hearing 
acuity in the better ear and level III hearing acuity in the 
poorer ear, a noncompensable rating is to be assigned (under 
Code 6100).

On review of the April 2007 VA audiometry, the Board notes 
that neither fact pattern for establishing an exceptional 
pattern of hearing loss is demonstrated.  The puretone 
thresholds were not all 55 decibels or more; and the puretone 
thresholds at the 1000 hertz frequency were not 30 decibels 
or less with the puretone threshold at 2000 hertz 70 decibels 
or more.  The examiner did not certify that use of the speech 
discrimination test was inappropriate.  Consequently, the 
veteran's hearing loss must be rated based on puretone 
testing and speech discrimination scores.  Application of the 
criteria in 38 C.F.R. § 4.85, Table VI to the findings on VA 
examination results in a determination that the veteran has 
level II hearing in the right ear and level III hearing in 
the left ear (warranting only a 0 percent rating under Table 
VII).  

The preponderance of the evidence is clearly against the 
veteran's claim for a rating in excess of 10 percent for his 
hearing loss disability.  Hence, it must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent bilateral hearing loss is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


